    Case 2:18-cv-02505-NIQA Document 201 Filed 05/06/21 Page 1 of 41




            UNITED STATES DISTRICT COURT FOR THE
             EASTERN DISTRICT OF PENNSYLVANIA


ANNA K. NUPSON,

                  Plaintiff,

      v.                           Civil Action No. 2:18-cv-02505-NIQA

SCHNADER HARRISON SEGAL &
LEWIS, LLP, AND BRUCE A.
ROSENFIELD, ESQ.,

                  Defendants.


       NON-PARTY SUBPOENA RECIPIENT BLANK ROME LLP’S
                    MEMORANDUM OF LAW
         IN OPPOSITION TO PLAINTIFF ANNA K. NUPSON’S
    RENEWED MOTION TO COMPEL COMPLIANCE WITH SUBPOENA
Case 2:18-cv-02505-NIQA Document 201 Filed 05/06/21 Page 2 of 41




                                  TABLE OF CONTENTS

                                                                                                                            Page

I.     INTRODUCTION. ................................................................................................ 1
II.    STATEMENT OF RELEVANT FACTS. ....................................................... 3
       A.        The Orphans’ Court Litigation. ................................................................... 3
       B.        The Subpoena and Blank Rome’s Initial Objections Thereto. ................ 6
       C.        The Meet-and-Confer.................................................................................... 9
III.   ARGUMENT. ........................................................................................................ 12
       A.        Mr. Middleton, In Any Capacity, and Bradford Cannot Be Compelled
                 to Comply with a Subpoena That Does Not Name Them And That
                 Was Not Served Upon Them..................................................................... 14
       B.        Blank Rome Is Prohibited By Statute, By Jurisprudence And By Ethical
                 Rules From Producing Its Clients’ Privileged Documents. ................... 16
       C.        Ms. Nupson’s Motion to Compel Production of Documents Subject to
                 a Privilege Held by Mr. Middleton and Ms. Hughes Jointly as Co-
                 Executors of Frances S. Middleton’s Estate Should Be Denied. .......... 18
                 1.         Blank Rome cannot produce documents subject to the privilege
                            held jointly by the co-Executors.................................................... 18
                 2.         The testamentary exception to the attorney-client privilege does
                            not permit Ms. Nupson to pierce the privilege held by Frances
                            S. Middleton’s co-Executors for her communications with
                            counsel prior to her death. ............................................................. 20
                 3.         Despite Ms. Nupson’s assertions to the contrary, all the FSM
                            co-Executors’ Privileged Documents listed on the Compiled
                            Logs from Frances S. Middleton’s Schnader client files are
                            protected by the privilege. .............................................................. 23
       D.        Ms. Nupson’s Argument that the Clients Waived Privilege Simply by
                 Offering to Produce Some Documents in the Orphans’ Court Litigation
                 Is Meritless. ................................................................................................... 26
       E.        Ms. Nupson Continues to Mischaracterize and Misrepresent the
                 Nature of the Documents She Seeks. ....................................................... 28
                 1.         The FSM co-Executors’ Privileged Documents. ........................ 30
                 2.         Already produced documents. ....................................................... 30
Case 2:18-cv-02505-NIQA Document 201 Filed 05/06/21 Page 3 of 41




                3.        Documents that are not in Blank Rome’s possession, custody or
                          control. .............................................................................................. 31
                4.        “Personal Documents.” .................................................................. 33
                5.        Documents subject to Bradford’s (or an affiliate’s or
                          subsidiary’s) privilege. ..................................................................... 34
                6.        Documents relating to trusts/estates for which Mr. Middleton
                          served or serves as a fiduciary and for which Ms. Nupson was
                          or is a beneficiary, and their interests were adverse. ................... 35
                7.        Previously offered documents. ...................................................... 36
IV.   CONCLUSION. .................................................................................................... 37
       Case 2:18-cv-02505-NIQA Document 201 Filed 05/06/21 Page 4 of 41




I.     INTRODUCTION.

       Plaintiff Anna K. Nupson (“Plaintiff” or “Ms. Nupson”) has brought this Renewed

Motion to Compel 1 against non-party Respondent, Blank Rome LLP (“Blank Rome”), and

asks this Court to order Blank Rome to produce hundreds of documents for which its

clients have invoked the protections of either the attorney-client privilege or the work

product doctrine. The Motion must be denied for several reasons. As an initial matter,

despite Ms. Nupson’s styling of her Motion as directed to Blank Rome and its clients, she

chose to direct the subpoena to Blank Rome alone : The clients, who hold the privilege,

were never the subject of a subpoena to produce documents, and she cannot enforce a

subpoena against persons who were neither named in nor served with the subpoena. Blank

Rome, of course, is prohibited by statute, ethical rule and jurisprudence from disclosing

privileged communications with its clients without their consent.

       In any event, Ms. Nupson has not advanced a viable basis for overriding the clients’

attorney-client privilege or other protections for the three categories of documents addressed

in her Renewed Motion. First, she argues that at one time, the clients (who, again, are not

parties to this litigation, the subpoena or to this Motion) offered to produce some disputed

documents in prior litigation 2 in an effort to resolve discovery disputes that were then

pending before the state court. But no actual production occurred before Ms. Nupson

       1
         Plaintiff’s Renewed Motion to Compel (ECF No. 199) is referred to herein as the
“Motion,” “Brief” or “Br.,” and exhibits thereto are referenced similarly.
       2
         In prior submissions to the Court, that litigation, in numerous dockets before the Orphans’
Court Division for the Court of Common Pleas of Montgomery County, Pennsylvania, has been
referred to collectively as the “Orphans’ Court Litigation.” The “Orphans’ Court Litigation” is
defined in the Subpoena as “the legal proceedings in the Orphans’ Court Division of the Court of
Common Pleas of Montgomery County, Pennsylvania having the following docket numbers: 1998-
x1871; 2012-x3503; 2014-x3827; 2015-x1266; 2016-x4305; 2017-x1239; and 2017-x1364.”

                                                 1
        Case 2:18-cv-02505-NIQA Document 201 Filed 05/06/21 Page 5 of 41




withdrew, with prejudice, her then-pending state court motions against the clients and

released all rights she had to make any “demands” upon them. In short, a past offer to

produce a very limited set of documents under a set of conditions that were never met

cannot waive privilege as to the offered documents where the offer was not accepted and the

documents were never produced, much less can such an offer operate as a wavier with

respect to numerous other documents for which the clients have always maintained their

privilege.

       Second , Ms. Nupson relies on – for the first time, in this Renewed Motion – the

testamentary exception to the attorney-client privilege as a basis for obtaining documents

that are subject to a privilege held by Mr. Middleton and their sister, Lucia M. Hughes (“Ms.

Hughes”), as co-Executors for their late mother, Frances S. Middleton (“Frances”). 3 Simply

stated, there is no dispute between the co-Executors and Ms. Nupson about the validity of any

trust or will executed by Frances: Ms. Nupson has stipulated and agreed, in a binding

settlement agreement, that the operative documents are valid and binding between herself

and Mr. Middleton and herself and her mother’s estate. Regardless of whether she has a

viable malpractice claim against her former attorneys, she has no claim against the co-

Executors or the Estate and the testamentary exception does not apply.

       Third, Ms. Nupson argues – again, for the first time, in this Renewed Motion – that

a small category of documents should be produced because they simply reflect “facts” and

are not “communications” between client and counsel. Under her theory, a document


       3
         Notably, Ms. Hughes is not a party to this action, to the Subpoena or to this Motion – and
Mr. Middleton, as co-Executor, cannot unilaterally waive Frances’ privilege without Ms. Hughes’
consent or joinder. See discussion infra at pages 18-20.

                                                2
       Case 2:18-cv-02505-NIQA Document 201 Filed 05/06/21 Page 6 of 41




prepared by counsel for purposes of advising a client, or by a client for purposes of

obtaining legal advice, cannot be a “communication” unless it is a “letter,” an “email,” a

“memorandum” or the like. But the privilege is not so narrow – regardless of its form as a

“draft,” or an “agenda,” or a “list,” a document can be a “communication” protected by the

privilege even if the facts reflected in them might otherwise be discoverable through other

means (for example, from non-privileged documents). And all such documents in question

here are exactly that: communications between client and counsel for the purposes of

obtaining legal advice.

       In sum, Ms. Nupson’s demand for Blank Rome’s clients’ privileged communications

lacks any basis in law or fact, and her Motion should be denied.

II.    STATEMENT OF RELEVANT FACTS.

       A.      The Orphans’ Court Litigation.

       Ms. Nupson served Blank Rome with a subpoena duces tecum dated July 7, 2020 (the

“Subpoena,” Motion Ex. 1) in which she demanded production of documents that the firm

had collected in connection with the Orphans’ Court Litigation 4 as part of its representation

of Bradford Holdings, Inc. (“Bradford”) and her brother John S. Middleton both

individually and in various representative capacities, including:

       •       As former Trustee of the Trust of Frances S. Middleton, Settlor, dated
               February 1, 2001, as modified (the “2001 GRAT”);


       4
          As part of the meet-and-confer on the Subpoena at issue herein, Ms. Nupson’s counsel
confirmed that she does not seek production (and therefore would not require a privilege log) of
documents generated by Blank Rome, its co-counsel or anyone else in the course of the Orphans’
Court Litigation or after. Rather, she sought only documents from those collected as part of the
effort to respond to her discovery requests and petitions for documents in the Orphans’ Court
Litigation.

                                                3
       Case 2:18-cv-02505-NIQA Document 201 Filed 05/06/21 Page 7 of 41




       •       As co-Trustee along with Ms. Nupson and the now-deceased Frances
               S. Middleton of the Trusts under Agreement of Trust of Anna M.
               Bauer (n.k.a. Ms. Nupson), Settlor, dated September 12, 1994;

       •       As co-Trustee of the Trust under Agreement of Trust along with Ms.
               Nupson and their sister, Lucia M. Hughes, of the Trust under
               Agreement of Trust of Herbert H. Middleton and Anna E. Middleton
               dated April 21, 1972;

       •       As Trustee of the Trust under Agreement of Trust of John Middleton,
               Inc. dated May 19, 1982;

       •       As Trustee of the Trust under Agreement of Trust of Herbert H.
               Middleton, Jr. and Frances S. Middleton dated April 18, 1990;

       •       As co-Executor along with his sister, Ms. Hughes, of the Estate of
               Frances S. Middleton;

       •       As Trustee of the QTIP Marital Trust u/w/o Herbert H. Middleton,
               Jr.;

       •       As Trustee of the Revocable Trust of Frances S. Middleton as
               amended;

       •       As surviving co-Executor of the Estate of Herbert H. Middleton, Jr.;
               and

       •       As former co-agent under Power of Attorney for Frances S. Middleton
               (collectively, “Mr. Middleton”).

       As acknowledged by Ms. Nupson in her Renewed Motion, Mr. Middleton and

Bradford produced hundreds of thousands of pages of documents to Ms. Nupson in the

Orphans’ Court Litigation, along with a consolidated log of documents that were either

redacted or withheld in their entirety (the “Compiled Logs”). See Br. at 5 and Ex. 10 thereto.

Ms. Nupson filed multiple motions in the Orphans’ Court Litigation challenging the bases

for Mr. Middleton’s and Bradford’s (or its subsidiaries’/affiliates’) assertions of privilege over

hundreds of documents. See Br. at 6. In the course of motion practice before the Orphans’



                                                4
        Case 2:18-cv-02505-NIQA Document 201 Filed 05/06/21 Page 8 of 41




Court and related negotiations, Mr. Middleton and Bradford raised the possibility of

disclosing certain documents subject to specific conditions . See Motion, Ex. 12 at 2

(stating that Mr. Middleton would not object to producing specified documents relating to

the pre-death estate planning of his mother, Frances S. Middleton, but advising that he

cannot do so “without the agreement of his co-Executor – Ms. Hughes – or an Order of this

Court.”); Ex. 12 at 3 (stating that Mr. Middleton was willing to produce a document

“provided that the production of this document shall not constitute a waiver of John’s right

to assert any privilege or objection with respect to any other documents, and that the

production is without prejudice to John’s right to assert any privilege or objection with

respect to any further discovery requests.”) (emphasis added); Ex. 14 at 3 (stating that Mr.

Middleton would be willing to produce certain categories of documents if Ms. Nupson

would agree “that the fact of production will not be used to argue that production creates a

sword/shield issue resulting in a waiver for all privileged communications.”). 5

        For most of the offered documents, John (individually or in some representative

capacity) and/or Bradford (or a subsidiary or affiliate) were the sole holders of the privilege,

and therefore could make the offer to produce without requiring consent from anyone else.

However, other documents could not be produced without the consent of a co-holder of the

privilege. More specifically, one category of documents was covered by a privilege jointly



        5
         Each of the foregoing examples of Mr. Middleton’s and Bradford’s discovery negotiations
with Ms. Nupson in the Orphans’ Court Litigation is misleadingly represented in Ms. Nupson’s brief
as a wholesale withdrawal of objections based on privilege, which they obviously were not. See Br. at
6 (“John and Bradford withdrew their objections to producing approximately 433 documents
withheld and listed on their redaction and privilege logs.”), at 9 (“John, in his capacity as Executor of
Frances’ Estate, withdrew objections to producing certain documents. . . .”).

                                                   5
        Case 2:18-cv-02505-NIQA Document 201 Filed 05/06/21 Page 9 of 41




held by John Middleton with another sister, Lucia M. Hughes, as co-Executors of the Estate

of their (and Plaintiff’s) late mother, Frances S. Middleton. 6

        Importantly, none of the conditions precedent to Mr. Middleton’s and Bradford’s

disclosure of those documents in Orphans’ Court was ever satisfied: Ms. Nupson declined

to enter into a stipulation, Ms. Hughes never responded to the request for consent to

produce documents subject to the joint co-Executors’ privilege and the special master

appointed by the state court to consider the discovery motions never issued a

recommendation before Ms. Nupson settled her claims and withdrew, with prejudice, her

motions seeking production of those documents. More importantly, as Ms. Nupson

concedes, Mr. Middleton and Bradford never disclosed even one of the offered documents

to her in the Orphans’ Court Litigation. See generally, Br. (failing to identify a single offered

document that was disclosed).

        B.      The Subpoena and Blank Rome’s Initial Objections Thereto.

        The Subpoena is directed solely to Blank Rome. See Motion, Ex. 1 (ECF No. 199-1)

at 4 of 26 (identifying “Blank Rome LLP” as the subpoena recipient) and at 8 of 26 (defining

“You”). 7 The Subpoena sets forth eight Requests for documents falling within certain

categories. 8



        That latter category of documents shall be referred to as the “FSM co-Executors’ Privileged
        6

Documents.” Mr. Middleton and Ms. Hughes have been represented by separate counsel in
connection with the administration of their mother’s Estate after her death. Ms. Nupson has never
sought the consent of Ms. Hughes for the production of these FSM co-Executors’ Privileged
Documents, either directly or through Ms. Hughes’s counsel.
        7
          This is significant because Ms. Nupson misleadingly and falsely presents her Motion as one
to compel compliance from the clients as well as from Blank Rome. But the subpoena only names, and
was served on, the firm – not Mr. Middleton in any capacity or Bradford, much less others who hold
the privilege as to various documents sought by the Subpoena. Blank Rome advised Ms. Nupson on

                                                 6
       Case 2:18-cv-02505-NIQA Document 201 Filed 05/06/21 Page 10 of 41




       •       Request No. 1 sought documents redacted or withheld in the Orphans’
               Court Litigation relating to expert valuations of Bradford prepared by
               Robert Siwicki at either of two employers (Howard Lawson or Fleet
               Advisors) from 1995 to 2003. 9

       •       Request Nos. 2 and 3 sought documents redacted or withheld in the
               Orphans’ Court Litigation relating to the “pre-death estate planning by
               or for Frances S. Middleton, and the probate and non-probate (gross)
               Estate of Frances S. Middleton.”

       •       Request No. 4 sought documents redacted or withheld in the Orphans’
               Court Litigation relating to the “probate and non-probate (gross)
               Estate of [Ms. Nupson’s and Mr. Middleton’s father] Herbert H.
               Middleton, Jr.”

       •       Request No. 5 sought documents redacted or withheld in the Orphans’
               Court Litigation relating to a “tenancy by the entireties agreement
               executed” by Herbert H. Middleton, Jr., and Frances S. Middleton.
               (There is only one such entry – Privileged Document No. 387.)

       •       Request Nos. 6 and 7 sought documents redacted or withheld in the
               Orphans’ Court Litigation “regarding … request[s]” that Ms. Nupson
               made to, respectively, Schnader Harrison Segal & Lewis LLP
               (“Schnader,” a defendant herein) or Cozen O’Connor, P.C. (“Cozen”)

multiple occasions that the Subpoena improperly sought to compel counsel to produce documents
for which the privilege, or work product production, is held by its clients. See Motion, Ex. 2 (letter
dated July 16, 2020), Ex. 5 (letter dated October 29, 2020), Ex. 8 (letter dated November 27, 2020)
and Ex. 11 (letter dated December 15, 2020). Nevertheless, Ms. Nupson chose not to serve a
subpoena duces tecum upon the persons who control the privilege/work product, and pressed forward
with her demands against the firm. As explained in Section III(A) below, Ms. Nupson’s choice to
direct the Subpoena solely to Blank Rome is fatal to her efforts to compel compliance by the clients
who were neither named nor served and to her demand that Blank Rome disclose privileged
communications and work product belonging to its clients.
       8
          As set forth by Blank Rome in various communications during the meet-and-confer
process from October 29th – December 15th, the Compiled Logs provide information that assist in
determining whether any particular entry for redacted portions or documents withheld in their
entirety are or are not responsive to the respective requests. See, e.g., Motion, Ex. 8, December 15,
2020 Letter from Rebecca D. Ward to Ben Davis at pp. 2-8.
       9
         Some of those documents – namely, ones reflecting communications with Mr. Siwicki
himself – were previously offered to Ms. Nupson, subject to certain conditions, in the Orphans’
Court Litigation. However, other “Siwicki Documents” – namely, communications by Bradford
(through Mr. Middleton or otherwise) only with its then-counsel – were not offered, and Bradford
has never wavered from its invocation of privilege as to those communications.

                                                  7
        Case 2:18-cv-02505-NIQA Document 201 Filed 05/06/21 Page 11 of 41




               for either her “client files” (as to Schnader only) or “documents
               relating to trust(s) and estate(s) of which she holds a beneficial
               interest[.]” 10

        •      Request No. 8 sought all documents listed on the Attachment to the
               Subpoena. Notably, Request Nos. 1 to 7 each contained a limiting
               clause at the end stating that the documents sought by each were
               “specifically … listed” on the Attachment. 11

        Blank Rome served its Objections to the Subpoena on July 16, 2020. (Motion, Ex. 2).

Those Objections made clear that the firm could not and would not produce any documents

for which its clients invoked privilege, work product or other protections. See Motion, Ex. 2,

July 16, 2020 Letter at pp. 1-2, Objection No. 1 and last paragraph starting on page 2 and

concluding on page 3. Blank Rome also objected on the grounds that to the extent Ms.

Nupson sought to override Mr. Middleton’s or Bradford’s privilege, she had waived and

released any such rights as part of the 2018 Settlement Agreement. Id. at p. 2, Objection No.

2. 12

        For three months thereafter, Ms. Nupson took no action on the Subpoena.




        10
          The “requests” in question were made to those firms starting with correspondence from
Ms. Nupson’s attorney, Thomas J. Budd Mucci, to Schnader in late 2013 after Ms. Nupson’s and
Mr. Middleton’s mother’s death, and continuing thereafter. Thus, necessarily no document dated
prior to Ms. Nupson making such “requests” to Schnader or Cozen could be responsive to these
paragraphs of the Subpoena.
        11
           During the meet-and-confer process, Ms. Nupson’s counsel took the position that the
clause did not, in fact, limit Request Nos. 1-7 despite the clear meaning of the Requests as written.
         The remaining Objections were resolved during the meet-and-confer process. As a result,
        12

the arguments presented in Section III(B)(4)-(5) of Ms. Nupson’s brief are now moot.

                                                 8
       Case 2:18-cv-02505-NIQA Document 201 Filed 05/06/21 Page 12 of 41




       C.      The Meet-and-Confer.

       On October 21, 2020, Ms. Nupson took issue with the Objections for the first time.

See Motion, Ex. 3, October 21, 2020 Letter from Ms. Nupson’s counsel, Ben Davis. 13 That

letter purported to initiate a “good faith” effort to meet-and-confer, coupled with a demand

that Blank Rome respond within less than 48 hours. See Motion, Ex. 3. Blank Rome

responded by letter dated October 23, 2020 from Rebecca D. Ward, rejecting Ms. Nupson’s

contention that the firm, or its clients, had caused “undue delay” when she herself had

permitted 3+ months to lapse. See Motion, Ex. 4. Nevertheless, Blank Rome stated it would

respond by October 29th and would engage in video or telephone conferences to discuss the

Subpoena. In the interim, Ms. Ward asked that Mr. Davis (who had not been involved in the

Orphans’ Court Litigation) become familiar with the history of the lengthy meet-and-confer

and discovery motion briefing that had occurred in state court.

       Blank Rome provided a more detailed response to the issues raised by Mr. Davis in a

letter dated October 29, 2020 and, inter alia, again reiterated that Blank Rome could not and


       13
           The timing is curious given the 3+ months that had passed since the Objections. Blank
Rome has since learned, through recent filings, that on the same day Plaintiff demanded the firm
meet, confer and resolve objections in less than 48 hours, she asked Defendants for an agreement to
extend completion of discovery (then set to end on November 30, 2020) in light of already-pending
discovery motions. A week thereafter, she and Defendants agreed to a stipulation for an extension
only as to depositions and forthcoming court orders. Of course, at that time, there was no pending
motion against Blank Rome, and she took no steps to file one before November 30th. Plaintiff
served additional written discovery on Defendants on December 22, 2020, and filed the instant
motion against Blank Rome on January 7, 2021. Defendants moved to enforce the October
stipulation on January 15, 2021. See ECF No. 169. The Court granted Defendants’ Motion,
prohibiting Plaintiff from expanding written discovery beyond what was already teed up before the
stipulation. See ECF No. 171 (January 20, 2021 Order). Accordingly, Plaintiff filed a notice to
withdraw her December discovery requests to Defendants. See ECF No. 172. She has not, however,
withdrawn this Motion – and rather moved forward to serve an additional document subpoena on
another non-party attorney, James Mannion, who also represented Mr. Middleton and Bradford in
the Orphans’ Court Litigation.

                                                9
       Case 2:18-cv-02505-NIQA Document 201 Filed 05/06/21 Page 13 of 41




would not produce documents for which its clients invoked privilege or work product. See

Motion, Ex. 5. A telephonic conference was held on November 11, 2020, after which Ms.

Ward sent an email summarizing her understanding of the discussion. See Motion, Ex. 6. As

reflected therein, Ms. Ward again stated – during the call, and in the summary email – the

firm’s position that it could not and would not produce documents for which its clients

invoked privilege and/or work product. However, Blank Rome was willing to confer with its

clients to determine whether they would re-extend the offer Ms. Nupson had previously

rebuffed in state court – to authorize Blank Rome to produce some subset of documents,

such as communications with Robert Siwicki, subject to an agreement that such production

would not be used as a basis to argue for subject matter waiver, and as long as the

documents in question were actually responsive to the Subpoena. 14

       The efforts to meet-and-confer continued thereafter. Mr. Davis responded by letter

dated November 18, 2020, offering annotations to the Compiled Redaction and Privilege

Logs to identify documents he contended were “Siwicki Documents” that had been

previously offered, as well as numerous other documents purportedly responsive to the

Subpoena. See Motion, Ex. 7. Ms. Ward responded on November 27th, (a) pointing out that

many documents he classified as “Siwicki Documents” (and therefore responsive to Request

No. 1) had nothing to do with Mr. Siwicki, Howard Lawson or Fleet Advisors (see Motion,

Ex. 8 at pp. 3-5), (b) explaining that many documents identified by Mr. Davis were not

responsive to the Subpoena at all (see, e.g., Motion, Ex. 8 at pp. 6-7), and (c) again asserting

       14
          In other words, Ms. Ward made clear that even if a document was offered in the Orphans’
Court Litigation, if it was not responsive to the Subpoena served on the firm in this case, it would not
agree to expand the scope of the Subpoena nor seek her clients’ approval to produce it. See, e.g.,
Motion, Ex. 8 at p. 6.

                                                  10
       Case 2:18-cv-02505-NIQA Document 201 Filed 05/06/21 Page 14 of 41




that many were subject to a privilege objection that had never been, and never would be,

withdrawn by the clients. See Motion, Ex. 8 at pp. 7-8. 15 Another telephonic conference was

held on November 30th and Mr. Davis provided a replacement annotated Compiled Log. See

Motion at Ex. 9 and 10. Ms. Ward responded in a December 15th letter in which she detailed

how Ms. Nupson continued to mischaracterize numerous documents on the Logs and how

to determine, based upon the description and the identified “holder” of a privilege, which

ones were and were not responsive to any given Request in the Subpoena. See Motion, Ex. 8.

       Throughout, one of the issues discussed both in the correspondence and during the

telephonic conferences was the need to obtain Ms. Hughes’ consent before any “FSM co-

Executors’ Privileged Documents” could be produced. Blank Rome does not represent and

never has represented Ms. Hughes in any capacity. It objected, and continues to object, to

any effort by Ms. Nupson to impose an obligation upon Blank Rome to pursue discovery

from Ms. Hughes on Ms. Nupson’s behalf.




       15
           Simply by way of example, and without limitation, Plaintiff asked Blank Rome – as she had
asked its clients in the Orphans’ Court Litigation – to produce privileged information relating to Mr.
Middleton’s and his wife’s own personal estate planning or other personal matters, without making
even a token effort to explain (a) why that information is relevant to her dispute with Defendants
herein, or (b) what was the basis for overriding their privilege. See Motion, Ex. 8 (December 15,
2020 Letter from Ms. Ward) at p. 7 and Ex. 3 thereto. Similarly, Ms. Nupson again demanded
documents for which Bradford invoked privilege, relating to legal advice for the business, but failed
to explain why she was permitted to override the privilege. Id. at p. 7 and Ex. 4 thereto. Ms.
Nupson’s Renewed Motion is less than clear on the question of whether she still seeks to compel
production of such documents. For instance, on the one hand, she says she does not want Mr.
Middleton’s and his spouse’s “personal” documents, but then adds a caveat that she does want any
such documents – even, apparently, privileged ones – that relate in any way to the “family
businesses.” See, e.g., Renewed Motion at p. 2 (describing generally the documents still sought). Yet,
strikingly, the Renewed Motion again fails to articulate how such documents might be relevant – and
even more strikingly, utterly fails to explain why she can pierce the privilege held by Mr. Middleton
and his spouse.

                                                 11
       Case 2:18-cv-02505-NIQA Document 201 Filed 05/06/21 Page 15 of 41




       Ms. Nupson never responded to that letter before bringing her first Motion to

Compel. See ECF No. 166. After Blank Rome filed its response (see ECF No. 174), the

Court denied the motion without prejudice with leave for Ms. Nupson to refile after a ruling

by Magistrate Judge Lynne Sitarski on Ms. Nupson’s separate motion against Defendants

herein. See ECF No. 178. On April 7, 2001, Magistrate Judge Sitarski issued her opinion

and order on that separate motion (see ECF No. 194-195); the findings set forth therein

disposed of certain arguments made by Ms. Nupson and Blank Rome, but left others

unaddressed. 16

       Ms. Nupson has now brought her Renewed Motion. For the reasons set forth below,

the Renewed Motion should be denied.

III.   ARGUMENT.

       Ms. Nupson seemingly tenders Exhibit 10 to her Renewed Motion (which she

provided to Blank Rome via email download link on December 8th) as the identification of

documents she seeks: Those highlighted in green are purportedly the ones previously

offered in the Orphans’ Court Litigation. See Motion at p. 4 n. 3. 17 Those highlighted in


       16
           Among other things, Judge Sitarski noted that certain provisions of the 2018 Settlement
Agreement regarding the formal dismissal of Ms. Nupson’s Rosenblum Motions had not yet been
triggered. That statement was not necessary to the ultimate result on Ms. Nupson’s Motion to
Compel against the Defendants, as the Court upheld Mr. Middleton’s and Bradford’s invocation of
privilege on other grounds. Judge Sitarski did not address whether the broad Release in the 2018
Settlement Agreement affected Ms. Nupson’s rights to reassert her demands for documents subject
to the invocation of privilege and/or work product.
       17
         Again, Ms. Nupson claims falsely that the clients “have already withdrawn” any objection
based on privilege as to those documents. Id. However, several documents, or redacted portions of
documents, Ms. Nupson has highlighted in green were in fact not offered to be produced in the
Orphans’ Court Litigation: Blank Rome’s clients never offered to produce full, unredacted copies of
BHICOZ019427 or BHISH003751. Further, although the clients did agree to produce – and did
produce in the summer of 2017 – redacted versions of Privilege Log entries 479, 541, 973, 1085,
1193, 1194 and 1279, they never authorized production of full, unredacted versions. Finally, the

                                                12
       Case 2:18-cv-02505-NIQA Document 201 Filed 05/06/21 Page 16 of 41




yellow are documents listed on the Attachment to the Subpoena (id.), which limited the

documents sought in Request Nos. 1-7 and provides the only description of what is sought

in Request No. 8. See Motion, Ex. 1, Subpoena, Request No. 8. As an initial matter, given the

limitation of Request Nos. 1-7 to only “specifically the items listed on [the] Attachment,”

and the express statement that Request No. 8 seeks only those items, if a document does not

appear on the Attachment, it is not responsive to the Subpoena as served – and any Motion

to Compel any document beyond those on the Attachment must be denied. 18

        Furthermore, even if Ms. Nupson could expand the scope of the Subpoena beyond

the clear and express language of her own Requests (she cannot), her Motion sets forth no

bases for her to compel Blank Rome to produce documents for which its clients – who

received no subpoena – have invoked the attorney-client privilege and/or work product

doctrine. Regardless of whether some documents identified on Exhibit 10 were offered in the


clients never agreed to produce – and never produced – any version of Privilege Log entries 281,
568 or 761. Blank Rome noted these discrepancies in its response to Ms. Nupson’s first motion. See
ECF No. 174 at p. 11 fn. 15.
         Further, Ms. Nupson identifies at least some documents that have already been the subject
of motion practice in this case: Blank Rome inadvertently produced native files of some redacted
documents to Defendants, who thereafter provided them to Plaintiff’s counsel. When the error was
discovered, Blank Rome made a clawback demand under the protective order governing discovery
in this case – and when Plaintiff’s refused, moved to enforce the protective order. See ECF No. 133.
Ms. Nupson opposed, but challenged only 2 of the affected 105 documents. See ECF No. 143. The
Court granted the Motion in its entirety, and required Plaintiff and her counsel to certify to the
destruction of all 105 documents at issue. See ECF No. 163. When she filed the instant Motion to
Compel, she asked for documents she has already been told she cannot have. For this reason, to the extent
she seeks any documents at issue in the prior Motion to Enforce (see ECF No. 133-16, listing the 105
inadvertently produced documents), this Motion should be denied.
         As she did in her original motion, Ms. Nupson does not make clear in her Renewed
        18

Motion whether she seeks documents listed on Exhibit 10, but not highlighted in any color. For
purposes of this Response, Blank Rome assumes she seeks to compel only the highlighted
documents. If Ms. Nupson takes a different position in her Reply, Blank Rome will seek leave to file
a Sur Reply to address any additional arguments Ms. Nupson may make about other documents.

                                                   13
       Case 2:18-cv-02505-NIQA Document 201 Filed 05/06/21 Page 17 of 41




Orphans’ Court Litigation, they were not produced. 19 Thus, there cannot have been any “waiver”

as to those documents – much less as to the numerous other documents that were neither

offered nor produced. Similarly, Ms. Nupson has again failed to present any basis for

piercing privilege for the documents she seeks – especially those subject to her late mother’s

privilege, now held jointly by her siblings, Mr. Middleton and Lucia Hughes, as co-

Executors.

        For the reasons set forth below, Ms. Nupson’s Renewed Motion should be denied in

its entirety.

        A.      Mr. Middleton, In Any Capacity, and Bradford Cannot Be
                Compelled to Comply with a Subpoena That Does Not Name
                Them And That Was Not Served Upon Them.

        As explained above, the Subpoena is directed to, and was served upon, Blank Rome

and not to its clients, Mr. Middleton (individually or in any representative capacity) or

Bradford. Ms. Nupson attempts to hand-wave this away in her Renewed Motion, pointing

out that she asked the firm to accept service “via email on behalf of [its] clients.” See Br. at

pp. 1-2 fn. 1. She fails to inform the Court, however, that the firm did not accept service on

anyone’s behalf – either its clients or itself. Rather, the Subpoena was formally served upon

the firm at its place of business. And the Subpoena, as served, named only one “person”:

Blank Rome itself.



        19
           Further, under Pennsylvania law, voluntary disclosure of documents claimed to be
protected by the attorney-client privilege to resolve disputes between the parties has been found not
to operate as a waiver of other protected, confidential communications, even as to communications
involving the same subject matter. See, e.g., Minatronics Corp. v. Buchanan Ingersoll, P.C., 23 Pa. D. &
C.4th 1, 20-21 (C.C.P. Allegh. 1995). Thus, even if production had occurred, it would not operate as a
subject matter waiver.

                                                  14
       Case 2:18-cv-02505-NIQA Document 201 Filed 05/06/21 Page 18 of 41




       The distinction is important because Federal Rule of Civil Procedure 45 sets out

explicit requirements for issuing and serving a valid subpoena. First, for purposes of the

instant case, the subpoena “must … command each person to whom it is directed ” to

take certain actions, such as appear for testimony or produce documents.                See Rule

45(a)(1)(A)(iii) (emphasis added). Further, proper service “requires delivering a copy to the

named person .” See Rule 45(b)(1) (emphasis added). The mandates to (a) explicitly name

the person obligated to respond to the subpoena, and (b) serve that person are not mere

technicalities. For instance, in Application of Johnson and Johnson, 59 F.R.D. 174 (D. Del. 1973),

the court considered subpoenas naming individuals as the targets rather than their corporate

employer, though some of the subpoenas did parenthetically refer to the individuals’ status

as employees. Because the subpoenas were served upon the corporation’s registered agent,

they were unenforceable against either the individuals (who were not served) or the

corporation (which was not named). Johnson and Johnson, 59 F.R.D. at 177 (“The only

reasonable inference to be drawn from the notices and the subpoenas is that they were

directed to” the individual targets “named” therein); McClendon v. Dougherty, Civil Action No.

2:10-cv-1339, 2011 WL 4971847, at *2 (W.D. Pa. Oct. 19, 2011) (subpoena could not be

enforced against entity not named in the subpoena itself); Dopson-Troutt v. Novartis

Pharmaceuticals Corp., 295 F.R.D. 536, 538 (M.D. Fla. 2013) (individuals could not be

compelled to appear in response to a subpoena served upon corporation); Smith v. Midland

Brake, Inc., 162 F.R.D. 683, 687 (D. Kan. 1995) (compliance with subpoena cannot be

ordered against person who was neither named in nor served with the subpoena).




                                               15
       Case 2:18-cv-02505-NIQA Document 201 Filed 05/06/21 Page 19 of 41




       Further, even if the Subpoena named one or more of the clients (Mr. Middleton in his

individual and/or various representative capacities, or Bradford and/or its numerous

subsidiaries and affiliates), service upon Blank Rome would have rendered it unenforceable

against the clients. See, e.g., Harrison v. Prather, 404 F.2d 267, 273 (5th Cir. 1968) (service of

subpoena on target’s lawyer is insufficient under Rule 45); Cadlerock Joint Venture, L.P. v. Adon

Fruits & Vegetables, Inc., No. 09-CV-2507 (RRM) (RER), 2010 WL 2346283, at *3 (E.D.N.Y.

Apr. 21, 2010) (same); In re Smith, 126 F.R.D. 461, 462 (E.D.N.Y. 1989) (same); Aristocrat

Leisure Ltd. v. Deutsche Bank Trust Co. Americas, 262 F.R.D. 293, 304 (S.D.N.Y. 2009) (same);

Khachikian v. BASF Corp., No. 91–CV-573, 1994 WL 86702, at *1 (N.D.N.Y. Mar. 4, 1994)

(same); Roofers Local 149 Sec. Benefit Trust Fund v. Milbrand Roofing Group, Inc., No. 05-CV-

60218, 2007 WL 2421479, at *1 (E.D. Mich. Aug. 22, 2007) (same); 9A WRIGHT & MILLER,

FED. PRAC. & PROC. CIV. § 2454 (3d ed. 2021 Update) ((“[U]nlike service of most litigation

papers after the summons and complaint, service [of a subpoena] on a person's lawyer will

not suffice.”).

       In short, neither Mr. Middleton (in any capacity) nor Bradford – nor anyone related

to or affiliated with them – can be compelled to comply with the Subpoena.

       B.         Blank Rome Is Prohibited By Statute, By Jurisprudence And By
                  Ethical Rules From Producing Its Clients’ Privileged
                  Documents.

       The fact that Blank Rome necessarily asserted privilege and similar objections “on

behalf of” its clients does not change this analysis: Controlling statutory law, jurisprudence

and ethical rules all require Blank Rome to assert the privilege on behalf of its clients and

prohibit Blank Rome from disclosing materials for which its clients, Mr. Middleton and


                                               16
       Case 2:18-cv-02505-NIQA Document 201 Filed 05/06/21 Page 20 of 41




Bradford, are the holders of the privilege. See 42 Pa.C.S.A. § 5928 (“In a civil matter counsel

shall not be competent or permitted to testify to confidential communications made to him

by his client, nor shall the client be compelled to disclose the same, unless in either case this

privilege is waived upon the trial by the client.”) (emphasis added); Pennsylvania Rules of

Prof. Conduct, Rule 1.6(a) (“A lawyer shall not reveal information relating to representation

of a client unless the client gives informed consent. ...”) (emphasis added); Maleski v.

Corporate Life Ins. Co., 646 A.2d 1, 4 (Pa. Commw. 1994) (“The purpose of the attorney-client

privilege is to benefit the client, and accordingly, the client is the holder of the privilege.”);

Commonwealth v. McKenna, 213 A.2d 223, 226 (Pa. Super. 1965) (“the right to assert the

privilege is that of the client”) (citing Dowie’s Estate, 19 A. 936 (Pa. 1890)). Even if certain

documents are (a) responsive to the Subpoena, and (b) actually are relevant to Plaintiff’s

dispute with Defendants, 20 Blank Rome is not authorized or otherwise empowered to

disclose the requested materials absent consent from its clients. Ms. Nupson’s Motion to

Compel – which can be properly directed only to Blank Rome, and not the clients who were

never served with a subpoena duces tecum – must be denied. 21

       20
           As noted in Ms. Ward’s December 15, 2020 Letter (see Motion, Ex. 11 at p. 7), a number
of the documents Plaintiff seeks are privileged or otherwise confidential communications by Mr.
Middleton and/or his wife about their own personal legal matters. Despite repeated requests – both
in the Orphans’ Court Litigation, in the meet-and-confer process or the instant Subpoena – Ms.
Nupson has never articulated any basis for her attempt to pierce Mr. Middleton’s and his wife’s
privilege. And her Renewed Motion, once again, tellingly lacks any justification for how those
documents could have even tangential relevance to her dispute with Defendants regarding the 2001
GRAT and the 2003 Redemption.
       21
           As an aside, Blank Rome notes that Ms. Nupson purports to bring her motion to compel
under Federal Rules of Civil Procedure 26 and 37, in addition to Rule 45. But Blank Rome – like
Mr. Middleton and Bradford – is not a “party” to this action and Rules 26 and 37 do not apply to the
document subpoena served upon it. See, e.g., Pennwalt Corp. v. Durand-Wayland, Inc., 708 F.2d 492, 494
(9th Cir. 1983) (only authority for relief against non-party for failure to comply with a subpoena is
Rule 45); In re Exxon Valdez, 142 F.R.D. 380, 385 (D.D.C. 1992) (Rule 37 applies only to parties and

                                                 17
       Case 2:18-cv-02505-NIQA Document 201 Filed 05/06/21 Page 21 of 41




       C.      Ms. Nupson’s Motion to Compel Production of Documents
               Subject to a Privilege Held by Mr. Middleton and Ms. Hughes
               Jointly as Co-Executors of Frances S. Middleton’s Estate Should
               Be Denied.

               1.      Blank Rome cannot produce documents subject to the
                       privilege held jointly by the co-Executors.

       Ms. Nupson’s demand for the FSM co-Executors’ Privileged Documents simply

compounds the issue. See Br. at 12-16; Motion, Ex. 1 (the Subpoena, specifically, document

Request Nos. 2 and 3.). Under Pennsylvania law, following the death of a client, the

attorney-client privilege survives and is held by the deceased client’s personal

representative(s), i.e., her executors or administrators. See, e.g., Law Office of Douglas T. Harris,

Esquire v. Philadelphia Waterfront Partners, LP, 957 A.2d 1223, 1230 n.4 (Pa. Super. 2008)

(quoting 8 WIGMORE, EVIDENCE § 2329 (McNaughton rev. 1961)); 1 MCCORMICK ON

EVID. § 94 (7th ed.) (citations omitted). Mr. Middleton’s sister, Lucia Hughes, is co-

Executor with him of the Estate of their mother, Frances. As such, Ms. Hughes jointly

controls the privilege that protects communications that Frances had, before her death, with

her own attorneys.

       Significantly, Ms. Hughes is not represented by, and has never been represented by,

Blank Rome. Because Blank Rome’s client, Mr. Middleton, jointly controls the privilege with

respect to and shares a common interest in these privileged documents with Ms. Hughes,

controlling jurisprudence requires Ms. Hughes’ consent to disclose privileged documents and


under Rule 34 relief against non-parties for failure to produce documents must be sought under Rule
45); General Ins. Co. of America v. Eastern Consol. Utilities, 126 F.3d 215, 220-21 (3d Cir. 1997)
(discussing limited scope of Rule 37 when applied to non-parties and finding it applicable only
where non-party refuses to answer a question at a deposition); Fisher v. Marubeni Cotton Corp., 526
F.2d 1338, 1341 (8th Cir. 1975) (Rule 37 “has no application to a non-party’s refusal to produce
documents”).

                                                 18
      Case 2:18-cv-02505-NIQA Document 201 Filed 05/06/21 Page 22 of 41




information relating to Frances’s estate planning. See Serrano v. Chesapeake Appalachia, LLC,

298 F.R.D. 271, 284 (W.D. Pa. 2014) (holding that the “common interest” privilege arises

where information is shared among parties “pursuant to a common legal interest” and that

“[t]he consent of all clients generally is required to waive privileged communications

generated from the shared attorney-client communications.”)(citing In re Teleglobe

Communications Corp., 493 F.3d 345 (3d Cir. 2007)). Further, under Pennsylvania law co-

Executors operating outside the ordinary administration of an estate, such as a litigation

decision to waive the attorney-client privilege, cannot act without the consent of both co-

Executors. See In re Estate of Moskowitz, 115 A.3d 372 (Pa. Super. 2015). Accordingly, Blank

Rome is obligated to uphold the privilege for those documents unless both Co-Executors –

Mr. Middleton and Ms. Hughes – consent to their production.

       Pennsylvania’s Probate, Estates and Fiduciaries Code, 20 Pa. C.S.A. § 101 et seq.,

provides a mechanism to resolve an impasse: When a dispute arises between co-Executors

regarding the exercise of their powers, including a decision to waive the attorney-client

privilege, the Orphans’ Court, upon petition by an interested party, may direct the exercise

or non-exercise of the power “as the court shall deem for the best interest of the estate.” See

20 Pa. C.S.A. § 3328(b). Ms. Nupson has not sought Ms. Hughes’s consent to disclose

Frances’s privileged documents; nor has she petitioned the Orphans’ Court to direct Ms.

Hughes to do so.

       By letter dated November 27, 2020, Blank Rome advised Ms. Nupson (not for the

first time) that, because Ms. Hughes “also holds” the privilege over Frances’s estate planning

documents, Blank Rome “may not be able to produce such documents without her express


                                              19
       Case 2:18-cv-02505-NIQA Document 201 Filed 05/06/21 Page 23 of 41




consent.” Motion, Ex. 8 at 7. But neither in her original and Renewed Motions nor in her

pre-motion correspondence does Ms. Nupson provide any means for resolving this dilemma

of her own making. Indeed, there is no indication in the Subpoena or in Ms. Nupson’s

Renewed Motion that she has even contacted Ms. Hughes or her counsel regarding the FSM

co-Executors’ Privileged Documents. 22 Additionally, in the subpoena that was allegedly

served upon Ms. Hughes by Ms. Nupson (and which is subject to a separate motion filed by

Ms. Nupson), Ms. Nupson does not seek the production of any documents from Ms. Hughes.

See ECF No. 196.

       Because Blank Rome, as the sole recipient of the Subpoena, is prohibited by statute,

rule of professional conduct and controlling jurisprudence from disclosing the requested

privileged materials absent the consent of its clients and others holding a common interest,

Ms. Nupson’s Motion to Compel must be denied.

               2.      The testamentary exception to the attorney-client privilege
                       does not permit Ms. Nupson to pierce the privilege held
                       by Frances S. Middleton’s co-Executors for her
                       communications with counsel prior to her death.

       Ms. Nupson attempts to evade the co-Executors’ privilege by relying on the

“testamentary exception” to the attorney-client privilege. See Br. at pp. 15-17. In addition to

two United States Supreme Court opinions and the Restatement (Third) of the Law

Governing Lawyers, Ms. Nupson cites only a single Pennsylvania opinion, from the

Orphans’ Court of Centre County, In re Thevaos Estate, 2010 WL 1435160, 30 Fiduc. Rep.2d

       22
           Even if she had, Ms. Nupson cannot force Ms. Hughes to take a position on, much less
waive, the co-Executors’ privilege by bringing a Motion against Blank Rome. Nor is it reasonable for
her to ask Blank Rome to bear the risk of an ethics complaint by producing documents for which
Ms. Hughes is co-owner of the privilege, or pursue an appeal that would necessarily follow any order
directing such production without Ms. Hughes’ consent.

                                                20
       Case 2:18-cv-02505-NIQA Document 201 Filed 05/06/21 Page 24 of 41




140 (C.C.P. Centre 2010) in support of this argument. However, even if Pennsylvania courts

were to recognize this exception, it does not apply here because the instant lawsuit is not

between the “heirs or next of kin” of a common devisee, Frances S. Middleton. See Glover v.

Patten, 165 U.S. 394, 406 (1987) (testamentary exception applies where “the contest is

between the heirs or next of kin”).

       Simply put, this suit is not between or among Frances S. Middleton’s heirs. It does

not seek to determine whether Frances S. Middleton’s true intentions were to gift all her

Class B Nonvoting shares of stock of Bradford to one child, Mr. Middleton, under the

Original 2001 GRAT or whether she would have truly wanted for her children to share

equally in her beneficence: All three already have shared equally, including Ms. Nupson –

who received her 1/3 share of her mother’s Class B Bradford stock under the Amended

2001 GRAT in 2003. Rather, here she sues her own former attorneys for money damages

allegedly caused by their malpractice in giving her bad advice on whether to sell her stock –

including her 1/3 share in her mother’s stock – back to Bradford at a particular price in

2003. Neither Ms. Nupson’s percentage interest in her mother’s assets, nor the interests of

her siblings who are not even parties here, will change one whit as a result of a judgment in

her favor in this case. As a result, the “testamentary exception” does not apply. See, e.g., Swidler

& Berlin v. U.S., 524 U.S. 399, 405-10 (1998) (discussing rationale for exception in suits

between heirs claiming as devisees from a common benefactor, and holding that exception

does not apply in other contexts); Collautt v. Li, Civil Action No. 14-632, 2014 WL 6988657,

at *3 (E.D. Pa. Dec. 11, 2014) (discussing Thevaos Estate and Glover and declining to extend

exception to other contexts); Wesp v. Everson, 33 P.3d 191, 201 (Colo. 2001) (“This case is not


                                                21
       Case 2:18-cv-02505-NIQA Document 201 Filed 05/06/21 Page 25 of 41




a will contest and [the daughter] does not attempt to claim by succession. … Hence, the

testamentary exception does not apply”); Morrow v. Pappas, 90 N.E.3d 501, 511-12 (Ill. App.

2017) (discussing rationale for the exception and holding that it did not apply in tort suit by

beneficiaries under first will against testator’s former attorneys and beneficiaries under

second will).

       Further, to the extent Ms. Nupson had any dispute with Mr. Middleton (in any

capacity, including as heir of and co-Executor for his mother) about their respective shares

in their mother’s assets (whether devised by will, or through any inter vivos trust), that was

resolved in the 2018 Settlement Agreement, in which she agreed and stipulated that the Original

and Amended 2001 GRAT are valid and enforceable. See Exhibit B, 2018 Settlement

Agreement at pp. 20-21, § II.A.3.     Even if this action were a dispute between Frances S.

Middleton’s heirs – and it is not – the testamentary exception would not apply once the

validity of a previously contested document was no longer at issue. Morrow is illustrative on

that point – in that case, beneficiaries under a testator’s first will, which was revoked and

replaced by a second will, sought to rely upon the exception to pierce the testator’s privilege

in a tort suit with those attorneys and the beneficiaries under the second will. But the

second will had already been accepted simply by the plaintiffs’ failure to timely object to its

validity – in effect, conceding the dispute about validity to the other beneficiaries. Because

there was no longer a “contest to the distribution scheme,” even if only by inaction, the

testamentary exception did not apply. Morrow, 90 N.E.3d at 512. The same reasoning applies

here, but even more forcefully: Ms. Nupson actively and knowingly agreed with Mr. Middleton –




                                              22
       Case 2:18-cv-02505-NIQA Document 201 Filed 05/06/21 Page 26 of 41




in every capacity, including as his mother’s co-Executor – that there is no longer a dispute

between them regarding their respective shares in their mother’s assets.

        For these reasons, the testamentary exception to the attorney-client privilege cannot

be used to override the invocation of privilege over the FSM co-Executors’ Privileged

Documents in this suit by Ms. Nupson against her former attorneys.

               3.      Despite Ms. Nupson’s assertions to the contrary, all the
                       FSM co-Executors’ Privileged Documents listed on the
                       Compiled Logs from Frances S. Middleton’s Schnader
                       client files are protected by the privilege.

       Finally, Ms. Nupson attempts to pierce her mother’s privilege for a small set of

documents – all from Frances S. Middleton’s client files at Schnader – on the theory that

they contain nothing more than “facts” and therefore are not “communications.” See Br. at

pp. 12-14. 23 Ms. Nupson points to draft documents (id. at 13 and 14), charts and summaries

of ownership interests, assets and the like (including handwritten material by Schnader

attorneys) (id. at 14) and an agenda for a meeting between Frances S. Middleton and her




       23
           The documents in question are listed in the color-coded chart attached hereto as Exhibit A
at pp. 176-195. All of the documents identified in Ms. Nupson’s Renewed Motion are from the
same production – a final production of hard-copy files that occurred on January 31, 2017 (the
“1/31/17 Production”), the deadline set by the Orphans’ Court for producing documents
responsive to Ms. Nupson’s Requests for Production in that litigation. As Blank Rome noted on
Exhibit A when it responded to Ms. Nupson’s original Motion to Compel, the entries on the
“1/31/17 Production” privilege log were not collected into the Compiled Privilege Logs in the
Orphans’ Court Litigation because Ms. Nupson did not challenge any entries contained thereon in
those proceedings. Thus, these particular entries did not, at that time, receive the same types of
revision and elaboration as the other logs. For purposes of responding to Ms. Nupson’s original
Motion, Blank Rome expanded upon (and at times corrected) the document descriptions and the
identification of the holder(s) of any privilege. Though referred to at the time, and in the Subpoena
attachment, as a production of “Schnader Hardcopy Documents,” as shown by the descriptions for
the last documents, the log for the 1/31/17 Production also included some materials from the files
of Cozen O’Connor, P.C.

                                                 23
       Case 2:18-cv-02505-NIQA Document 201 Filed 05/06/21 Page 27 of 41




attorneys. Id. Ms. Nupson contends such documents cannot possibly be protected by the

attorney-client privilege. However, under Pennsylvania law, she is wrong.

       First, to be clear, Blank Rome agrees that “facts,” as such, are discoverable.

However, communications with counsel about those facts – even if the communications

amount to nothing more than a recitation of facts – are not. Upjohn Co. v. U.S., 449 U.S. 383,

395-96 (1981) (discovering “[a] fact is one thing” but discovering “a communication

concerning that fact is an entirely different thing” and [t]he client cannot be compelled to

answer the question, ‘What did you say or write to the attorney?’”); Gould v. City of Aliquippa,

750 A.2d 934, 938 (Pa. Commw. 2000) (citing, inter alia, Upjohn); Newsuan v. Republic Services

Inc., 213 A.3d 279, 288 (Pa. Super. 2019); Van Every v. Ambrozyak, No. 797 MDA 2017, 2018

WL 1886724, at *5 (Pa. Super. Apr. 20, 2018); McElwee v. Leber, 59 Pa. D. & C.4th 462, 469-

70, 2002 WL 32085677 (C.P. Lycoming 2002) Serrano v. Chesapeake Appalachia, LLC, 298

F.R.D. 271, 281-82 (W.D. Pa. 2014).

       Further, it does not matter that these particular documents are draft trusts, or charts, or

an agenda.      Indeed, the Pennsylvania Supreme Court has expressly stated that the

“determination of the applicability of the attorney-client privilege does not turn on the

category of the information … or the category of a document.” Levy v. Senate of Pennsylvania,

619 Pa. 586, 606, 65 A.3d 361, 373 (2013). The “relevant question is whether the content of

the writing” contains information communicated between attorney and client for purposes

of obtaining legal advice. Id. As a result, draft documents – such as the draft trusts at issue

here – are protected. See, e.g., Andritz Spourt-Bauer, Inc. v. Beazer East, Inc., 174 F.R.D. 609, 633

(M.D. Pa. 1997) (“Preliminary drafts of contracts are generally protected by attorney client


                                                 24
       Case 2:18-cv-02505-NIQA Document 201 Filed 05/06/21 Page 28 of 41




privilege, since [they] may reflect not only client confidences, but also legal advice and

opinions of attorneys, all of which is protected by the attorney client privilege.”) (internal

quotations and citations omitted); Southeastern Pennsylvania Transp. Authority v. Caremarkpcs

Health, L.P., 254 F.R.D. 253, 265 (E.D. Pa. 2008) (same, finding draft addendum to contract

was privileged). Similarly, handwritten notes are protected if they were taken for purposes of

obtaining legal advice. See, e.g., Farrell v. Regola, 150 A.3d 87, 102 (Pa. Super. 2016). Whatever

the form of the document – even if it contains only “facts” – if it was prepared so that the

client could obtain legal advice and was given to the attorney, then it is privileged. See, e.g.,

LightStyles, Ltd. v. Marvin Lumber and Cedar Co., Civil No. 1:13-CV-1510, 2014 WL 2115214, at

*2 (M.D. Pa. May 21, 2014); McElwee, 59 Pa. D. & C.4th at 470 (documents privileged

because they “would not have been generated absent the need for them by counsel to assist

the” client).

       In other words, if Frances S. Middleton were alive today, Ms. Nupson could ask her

about the underlying “facts” – but Mrs. Middleton could not be compelled to answer

questions about what she communicated to her attorneys, or what they communicated to

her, about those facts. It does not matter that the documents at issue are not formal letters,

emails or memoranda – the “category” of the document (a chart, a summary, an agenda) is

irrelevant. All of the documents in question were in the Schnader files for the 1/31/17

Production because they reflect information communicated between Mrs. Middleton and her

attorneys for purposes of obtaining their advice about her trusts and estate planning.




                                               25
       Case 2:18-cv-02505-NIQA Document 201 Filed 05/06/21 Page 29 of 41




       For these additional reasons, Ms. Nupson’s request that this Court pierce Mrs.

Middleton’s privilege and order production of any of the FSM co-Executors’ Privileged

Documents should be denied.

       D.        Ms. Nupson’s Argument that the Clients Waived Privilege
                 Simply by Offering to Produce Some Documents in the Orphans’
                 Court Litigation Is Meritless.

       Ms. Nupson claims that Mr. Middleton and Bradford waived all privilege as to every

document she seeks (even if not responsive to the Subpoena) simply because they offered to

produce some documents as part of a resolution of since-dismissed discovery motions in the

Orphans’ Court Litigation 24 – even though, as she must admit, the offered documents were never

actually produced. There is no legal support for Ms. Nupson’s argument, not even in the cases

she cites. Indeed, Ms. Nupson advocates a vast expansion of the well-settled, limited waiver

exception to the attorney-client privilege.

       Blank Rome acknowledges that the Third Circuit has held that “voluntary disclosure

to a third party of purportedly privileged communications has long been considered

inconsistent with an assertion of the [attorney-client] privilege.” See Br. at 8 (citing

Westinghouse Elec. Corp. v. Republic of   Philippines, 951 F.2d 1414, 1424 (3d Cir. 1991)).

Accordingly, “once a client has revealed privileged information to a third party, the basic

justification for the privilege no longer applies.” Id. (emphasis added) (citing same). It is in

fact the law of this Circuit that “voluntary disclosure of a communication protected by the

attorney-client privilege may result in waiver of the privilege for all communications

pertaining to the same subject matter (‘subject matter waiver’),” as Ms. Nupson also states in


       24
            See Footnote 19 above.

                                              26
       Case 2:18-cv-02505-NIQA Document 201 Filed 05/06/21 Page 30 of 41




her brief. See Br. at 8 (citing United States ex rel. Lord v. NAPA Mgmt. Servs. Corp., Civil Action

No. 3:13-2940, 2019 WL 5829535, at *12 (M.D. Pa. Nov. 7, 2019) (citations omitted)).

       But in these cases and every other case cited by Plaintiff, the party accused of waiving

the attorney-client privilege actually disclosed privileged documents or information. 25 Ms.

Nupson does not and cannot make such an allegation in this case, where, at most, Ms.

Nupson only had discussions with Mr. Middleton and Bradford about conditions under

which they might disclose specific documents to her in the Orphans’ Court Litigation,

subject to certain conditions. (See supra Section II(A).) Importantly, those conditions were

never met and no actual disclosure ever occurred . In other words, there has been no

“selective disclosure” by Blank Rome or its clients, nor has Blank Rome or its clients

“use[d] … the attorney-client privilege as both a sword and a shield”. In sum, there is no

support in Ms. Nupson’s brief or in the law of this Circuit that would support a claim of

subject matter waiver under these circumstances.

       To the extent Ms. Nupson contends that Mr. Middleton’s and Bradford’s disclosure

of, or offer to disclose, what she contends are non-privileged information in prior litigation

affected a waiver of the privilege for protected attorney-client communications pertaining to

the same subject matter – which is not entirely clear from Ms. Nupson’s Renewed Motion –

Ms. Nupson is again wrong as a matter of law. The privilege cannot be waived by producing

non-privileged documents, much less by offering to produce them. See, e.g., Nationwide Mut.

Ins. Co. v. Fleming, 924 A.2d 1259, 1262-63 (Pa. Super.) (acknowledging subject matter waiver

where a party uses the attorney-client privilege as “both a sword and a shield” by selectively
       25
           Even then, under Pennsylvania law, such production to resolve a dispute does not waive
privilege as to other documents. See Footnote 19, supra.

                                                27
       Case 2:18-cv-02505-NIQA Document 201 Filed 05/06/21 Page 31 of 41




disclosing privileged documents that were favorable to its litigation position, and

withholding unfavorable documents on the same subject, but declining to find it because

documents disclosed were not privileged), alloc. granted, 935 A.2d 1270 (Pa. 2007), aff’d by an

equally divided court, 992 A.2d 65 (Pa. 2010); Scranton Cultural Center at the Masonic Temple v.

Philadelphia Indemnity Ins. Co., No. 2012-CV-4490, 2015 WL 13778567, at *4-5, 46 Pa.

D.&C.5th 393 (C.C.P. Phila. Cty. 2015) (production of non-privileged document did not

waive privilege as to others on same subject matter). 26

       Because Ms. Nupson has failed to provide any legal support for her broad claim of

subject matter waiver in the absence of any actual disclosure of privileged material, her

Motion must be denied.

       E.      Ms. Nupson Continues to Mischaracterize and Misrepresent the
               Nature of the Documents She Seeks.

       Ms. Nupson tenders to the Court Exhibit 10 to her Motion as an identification of the

documents she seeks to compel Blank Rome to produce. She has highlighted in green on

Exhibit 10 those entries that, she contends, 27 Blank Rome’s clients once offered to produce

to her in the Orphans’ Court Litigation, though she misrepresents that offer as a “waiver” of

privilege. 28 Ms. Nupson has highlighted in yellow on Exhibit 10 the specific entries that are



       26
           Until her Renewed Motion, Ms. Nupson had not challenged the basis for the assertion of
privilege over any specific document. Instead, she asserted a legally infirm claim that Mr. Middleton
and Bradford waived the privilege over all of the documents she seeks.
       27
          As noted in Footnote 17 above, a number of the documents or redacted portions thereof
that Ms. Nupson highlights in green were not offered in the Orphans’ Court Litigation, and the
clients have always maintained their objections to production.
       28
         Again, to be clear, no production occurred, and there was no “waiver”. Ms. Nupson
declined to accept the offer upon the conditions stated by the clients at the time, and Ms. Nupson
subsequently withdrew, with prejudice, her motions seeking the production of those documents.

                                                 28
       Case 2:18-cv-02505-NIQA Document 201 Filed 05/06/21 Page 32 of 41




listed on the Attachment to her Subpoena. For each one, regardless of highlighting, she has

also identified which of the eight Requests in the Subpoena she believes covers each entry.

       Simply so that the record is complete, and its position is clear, Blank Rome has

attached hereto a compilation of all of the documents highlighted in Plaintiff’s Exhibit 10.

Column G (entitled “Redacted or Withheld Information Is Responsive to What Subpoena

Request?”) identifies by number which of the eight Requests Blank Rome believes the

document (or redacted portion thereof) is responsive to, assuming the Court will permit Ms.

Nupson to now avoid the express limitation her own Subpoena places on Request Nos. 1 to

7. However, Blank Rome respectfully submits that she should not be permitted to rewrite

Request Nos. 1 to 7 to remove that limitation – and the Motion to Compel should be denied

as to any document that lacks a reference to “8” in Column G.

       Alternatively, if the Court permits Ms. Nupson to expand the scope of Subpoena

Request Nos. 1-7 beyond their express terms, it should deny the Motion as to any document

for which “None” appears in Column G: They are not responsive to any Request (nor even

remotely relevant to any issue in this suit), even if the express limits on Request Nos. 1-7 are

ignored. Ms. Nupson should not be permitted to expand the scope of the Subpoena simply

by unilaterally designating a document as relating to any of the topics set forth in Request

Nos. 1-7 without consideration of its actual description.

       Ms. Ward’s December 15, 2020 Letter provides detailed information about how the

descriptions (in Column B) and identification of the holder(s) of the privilege (in Column D)

can be used to analyze whether the content relates to the topics described in Request Nos. 1-

7. See Motion, Ex. 11 at pp. 3-10. The entries have been further color-coded as follows.


                                              29
Case 2:18-cv-02505-NIQA Document 201 Filed 05/06/21 Page 33 of 41
Case 2:18-cv-02505-NIQA Document 201 Filed 05/06/21 Page 34 of 41
      Case 2:18-cv-02505-NIQA Document 201 Filed 05/06/21 Page 35 of 41




electronically stored information (“ESI”). Blank Rome promptly honored that clawback

request and directed its vendor to remove all copies of the identified documents (including

Log Entries 1398 – 1406, which are highlighted on Plaintiff’s Exhibit 10) from its systems.

Blank Rome listed the documents on the Logs so that Plaintiff could pursue production

directly from Schnader if she wished to do so. Presumably, she did not.

       The second category consists of documents marked with Bates numbers beginning

with the JSM-82-CO Bates prefix. That prefix follows a numbering system used by a

different law firm – Mannion Prior LLP (“Mannion Prior”) – to identify documents

collected and logged by that firm on Mr. Middleton’s behalf relating to certain petitions for

trust administration documents filed by Ms. Nupson in the Orphans’ Court Litigation.

Although Blank Rome received copies of the log prepared by Mannion Prior, it did not

receive copies of the documents withheld or redacted by Mannion Prior. Mannion Prior is not

Blank Rome’s agent, and Blank Rome has no obligation – nor any right – to scour another

law firm’s files for documents sought by Ms. Nupson. Again, Blank Rome pointed this out

in its response to Ms. Nupson’s original Motion (see ECF No. 174 at pp. 20-21), but she still

apparently pursues these documents in her Renewed Motion.

       Ms. Nupson’s Motion should be denied to the extent she seeks any documents that

were (a) logged and redacted or withheld by Mannion Prior, or (b) “clawed back” by

Schnader.




                                             32
Case 2:18-cv-02505-NIQA Document 201 Filed 05/06/21 Page 36 of 41
Case 2:18-cv-02505-NIQA Document 201 Filed 05/06/21 Page 37 of 41
Case 2:18-cv-02505-NIQA Document 201 Filed 05/06/21 Page 38 of 41
Case 2:18-cv-02505-NIQA Document 201 Filed 05/06/21 Page 39 of 41
      Case 2:18-cv-02505-NIQA Document 201 Filed 05/06/21 Page 40 of 41




Middleton’s and his wife’s personal legal affairs are relevant, nor any reason for piercing the

privilege as to any documents not offered.

       Again, the clients were never served with a document subpoena, and therefore are not

parties to the instant Motion despite Ms. Nupson’s misidentification of them as subpoena

recipients. Blank Rome cannot produce even these previously-offered documents, much less

documents for which the clients have always maintained privilege, without the clients’

consent.

IV.    CONCLUSION.

       For the foregoing reasons, Blank Rome LLP respectfully requests that Plaintiff’s

Motion to Compel Compliance with Subpoena be denied.

Dated: May 6, 2021                           Respectfully submitted,



                                             /s/ Rebecca D. Ward
                                             James T. Smith, I.D. No. 39933
                                             smith-jt@blankrome.com
                                             Rebecca D. Ward, I.D. No. 79547
                                             ward@blankrome.com
                                             BLANK ROME LLP
                                             One Logan Square
                                             130 North 18th Street
                                             Philadelphia, PA 19103
                                             Tel: (215) 569-5500
                                             Fax: (215) 569-5555

                                             Attorneys for Non-Party Subpoena Recipient
                                             Blank Rome LLP




                                               37
      Case 2:18-cv-02505-NIQA Document 201 Filed 05/06/21 Page 41 of 41




                             CERTIFICATE OF SERVICE


       I hereby certify that on this 6th day of May 2021, I caused a true and accurate copy of

the foregoing to be served via the Court’s ECF system upon all counsel of record.




                                                  s/Rebecca D. Ward
                                                  Rebecca D. Ward, Esq.




                                             38
